DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 8/27/21, with respect to claims 26-45 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to sounding reference signal transmission. None of the prior art teach or suggest receiving a signaling indication at a user equipment from a network entity, wherein the signaling indication indicates a configuration for sounding reference signal transmission via at least one of antenna switching or repetition using a resource group, wherein the resource group comprises a plurality of resources that are either adjacent or have a limited time interval between at least two of the plurality of resources within the resource group; and transmitting the sounding reference signal from the user equipment to the network entity via at least one of the antenna switching or the repetition using the resource group. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         November 5, 2021
/EVA Y PUENTE/                                                                                                                                                 Primary Examiner, Art Unit 2632